Citation Nr: 0200895	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-22 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for status post colon perforation with bowel 
resection, from February 1, 1998.

2.  Entitlement to a disability evaluation in excess of 20 
percent for ventral hernia, postoperative, with tender scar, 
to include whether a separate disability evaluation is 
warranted under Diagnostic Code 7804, for the period from 
February 1, 1998 to May 27, 1998.

3.  Entitlement to a disability evaluation in excess of 20 
percent for ventral hernia, postoperative, with tender scar, 
to include whether a separate disability evaluation is 
warranted under Diagnostic Code 7804, for the period from 
August 1, 1998 to January 19, 1999.

4.  Entitlement to a disability evaluation in excess of 10 
percent for ventral hernia, postoperative, with tender scar, 
to include whether a separate disability evaluation is 
warranted under Diagnostic Code 7804, for the period from 
March 1, 1999.


REPRESENTATION

Appellant represented by:	Truitt A. Mallory, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1957 to October 
1960.

This appeal arises from an April 1999 rating decision from 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO) that granted the veteran's claim for 
entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for status post colon perforation, secondary to polyp 
removal with subsequent bowel and abdominal resection and 
abdominal wall paraumbilical hernia, with a 20 percent 
evaluation assigned, effective from December 15, 1997 (the 
date of the operation that led to the disability).  The 
veteran subsequently disagreed with the 20 percent evaluation 
and perfected this appeal.

In a Hearing Officer decision, dated in October 2000, the RO 
re-characterized the veteran's section-1151 disability as two 
separate disabilities: (1) status post colon perforation with 
bowel resection, and (2) postoperative ventral hernia with 
tender scar.  By that rating action, the veteran was awarded 
a temporary total disability rating for status post colon 
perforation with bowel resection (based on a period of 
convalescence from December 15, 1997 to January 31, 1998), 
with a 30 percent evaluation assigned from February 1, 1998, 
upon termination of the temporary total rating.  The veteran 
was also assigned a 20 percent evaluation for the 
postoperative ventral hernia with tender scar from February 
1, 1998; and a temporary total disability rating (for the 
periods of convalescence from May 28, 1998 to July 31, 1998; 
and from January 20, 1999 to February 28, 1999), with a 20 
percent evaluation assigned from August 1, 1998, and a 10 
percent evaluation assigned from March 1, 1999, upon each 
occasion following the termination of the temporary total 
rating.  See 38 C.F.R. § 4.30 (2001).

Due to the assignment of the temporary total ratings in this 
case, the RO, albeit inadvertently, has engaged in staged 
rating, in that the RO has assigned separate ratings for 
separate periods of time following the veteran's appeal of 
the initial rating award for the section-1151 disability.  As 
such, the question for consideration is the propriety of the 
initial "staged ratings" assigned during the course of this 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the issues in this case are as listed on the cover page 
of this decision.

The veteran was a provided a personal hearing at the RO 
before a local hearing officer in December 1999.  
Additionally, on September 10, 2001, a hearing was held at 
the RO before the undersigned, who is a Member of the Board 
rendering the final determination in this appeal and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  
Transcripts of the hearings are in the file.

During the course of the RO hearing in December 1999, the 
claims of entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for genitourinary or renal disease and for 
lung disease were raised.  While these two section-1151 
claims were not listed as issues, they were addressed in the 
October 2000 Statement of the Case, and in the October 2000 
Hearing Officer's decision, where such claims were denied on 
the basis that the disabilities were not recognized as 
compensable under 38 U.S.C.A. § 1151.  The veteran was given 
notice of the denial of the section-1151 claims for these 
disabilities in the notice letter that accompanied the 
October 2000 Hearing Officer's decision.  In his November 
2000 substantive appeal, the veteran indicated that he was 
appealing all of the issues listed in the Statement of the 
Case.  However, these same section-1151 claims were not 
discussed as part of the current appeal before the Board 
during the September 2001 hearing.  Thus, it is unclear 
whether the veteran intended to include the two section-1151 
claims as part of his substantive appeal, or whether he has 
withdrawn these claims for appellate review.  Therefore, 
given the uncertainty of the status of the section-1151 
claims for genitourinary/renal disease and for lung disease, 
the Board refers these issue to the RO for clarification.

Additionally, at the September 2001 Board hearing, the 
veteran raised the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU); and, in 
support of that claim, the veteran submitted a statement from 
a physician that indicated that the veteran was totally 
disabled.  See, e.g., Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  As this matter has not been developed 
and adjudicated by the RO, the Board refers this issue to the 
RO for appropriate action.

As will be discussed below, the Board believes that the issue 
of a separate rating under Diagnostic Code 7804 for a midline 
abdominal scar, as a residual of the section-1151 
disabilities, may be reasonably inferred from the evidence of 
record.  Thus, this matter will addressed within the context 
of this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the increased rating issues have 
been obtained by the RO.

2.  The evidence of record demonstrates that, for the period 
from February 1, 1998, the veteran's status post colon 
perforation with bowel resection is manifested by definite 
partial obstruction with frequent and prolonged episodes of 
abdominal distention, abdominal rigidity, and severe 
constipation that produces a substantial degree of abdominal 
pain, nausea, and vomiting and that requires forced manual 
evacuation.

3.  The evidence of record demonstrates that, for the period 
from February 1, 1998 to May 27, 1998, the veteran's ventral 
hernia, postoperative, was manifested by a clearly definable 
fascial defect with an easily reducible hernia content, for 
which surgery was performed in January 1999.  

4.  The evidence of record demonstrates that, for the period 
from August 1, 1998 to January 19, 1999, the veteran's 
ventral hernia, postoperative, was manifested by ongoing 
abdominal wall herniation, as well as diffuse abdominal wall 
defects around the area of the surgical site, for which 
surgery was performed in January 1999.

5.  The evidence of record demonstrates that, for the period 
from March 1, 1999, the veteran's ventral hernia, 
postoperative, is characterized by no sign of recurrent 
herniation and is manifested by objective evidence of 
continued abdominal discomfort following the hernia repair, 
and the veteran's inability to wear a belt under ordinary 
conditions.

6.  The evidence of record demonstrates that for the relevant 
periods in question (from February 1, 1998 to May 27, 1998; 
August 1, 1999 to January 19, 1999; and from March 1, 1999), 
the veteran has a well healed midline abdominal scar that is 
painful and tender on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation for 
status post colon perforation with bowel resection, from 
February 1, 1998, have been met.  38 U.S.C.A. §§ 1151, 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7301, 7339 (2001).

2.  The criteria for a disability evaluation in excess of 20 
percent for ventral hernia, postoperative, for the period 
from February 1, 1998 to May 27, 1998, have not been met.  38 
U.S.C.A. §§ 1151, 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 4.118, Diagnostic 
Code 7339 (2001).

3.  The criteria for a disability evaluation in excess of 20 
percent for ventral hernia, postoperative, for the period 
from August 1, 1998 to January 19, 1999, have not been met.  
38 U.S.C.A. §§ 1151, 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.3, 4.2, 4.7, 4.10, 4.114, 4.118, Diagnostic 
Code 7339 (2001).

4.  The criteria for a 20 percent disability evaluation for 
ventral hernia, postoperative, from March 1, 1999, have been 
met.  38 U.S.C.A. §§ 1151, 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 4.118, 
Diagnostic Code 7339 (2001).

5.  The criteria for a 10 percent disability evaluation for a 
midline abdominal scar, for the period from February 1, 1998 
to May 27, 1998, have been met.  38 U.S.C.A. §§ 1151, 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.26(b), 4.118, Diagnostic Code 7804 (2001).

6.  The criteria for a 10 percent disability evaluation for a 
midline abdominal scar, for the period from August 1, 1998 to 
January 19, 1999, have been met.  38 U.S.C.A. §§ 1151, 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.26(b), 4.118, Diagnostic Code 7804 (2001).

7.  The criteria for a 10 percent disability evaluation for a 
midline abdominal scar, from March 1, 1999, have been met.  
38 U.S.C.A. §§ 1151, 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.26(b), 4.118, 
Diagnostic Code 7804 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a report in July 1998, a private provider indicated that 
he examined the veteran in June 1998, and his complaints 
included abdominal pain.  He had multiple health problems in 
the past year.  In December 1997, he had a colonoscopy which 
resulted in the accidental perforation of his intestine.  He 
had surgery to repair the perforation.  Currently, the 
veteran had peritonitis, in addition to other disability.  He 
had not recovered fully from these problems.

VA treatment records from April 1996 to October 1997 include 
that the veteran's weight was 142 to 154 pounds.  On the day 
of his colonoscopy in December 1997, the veteran's weight was 
148 pounds.

At a VA Medical Center in December 1997, the veteran 
underwent laparotomy for a perforated colon following a 
colonoscopy procedure.  He subsequently dehisced his fascia, 
when it was noted that the fascial sutures had pulled 
completely away from fascia, for which he underwent a second 
operation.  He was in the hospital until January 1998.  At 
the time of his discharge, his retention sutures were still 
in place.  His wound was clean and dry and granulating 
nicely.  He was tolerating an oral diet.  Although his diet 
was not excellent, he was able to drink and eat without 
nausea or vomiting. 

VA treatment records from February 1998 include that the 
veteran was status post colon perforation repair complicated 
by wound dehiscence.  He was now at home with all stitches 
out.  He was seen for wound follow up.  He complained of 
constipation and occasional nausea.  On examination, there 
were positive bowel sounds and the wounds were 100 percent 
healed.  There was no tenderness or masses.  The veteran's 
weight was 132 pounds.  Later in February 1998, the veteran 
was seen and noted that he had been in the hospital for bowel 
perforation repair and had been doing fair at home.  He 
recently had trouble with bowel movements and had some 
abdominal pain.  On examination, the abdomen had a surgical 
scar.  There was moderate tenderness and there was a slight 
asymmetric bulge.  The assessment included abdominal pain 
probably secondary to recent surgery.  The veteran's weight 
was 138 pounds.

VA treatment records from May 1998 show that the veteran had 
tender swelling at the area of one of the retention sutures 
to the left side of the midline operating.  On palpation a 
clearly definable fascial defect was present with an easily 
reducible hernial content, for which an operation for repair 
of the incisional hernia was scheduled but not performed.  
During this scheduled procedure, the physician noted that the 
veteran had, within the midline abdominal scar, two areas of 
granulation that were draining purulent exudate, which were 
consistent with stitch granulomas.  As a result, the veteran 
underwent a surgical excision of the stitch granuloma times 
two, for treatment of the infected stitch granulomas.  The 
postoperative diagnoses were of an incisional hernia, status 
post exploratory laparotomy, and stitch granulomas with 
infection within the midline scar.  The veteran's weight was 
143 pounds.

VA treatment records show that in June 1998 the veteran 
reported some left lower quadrant abdominal pain in the area 
of a hernia.  It had been present since surgery to repair a 
ruptured colon in December 1997.  He reported passing flatus 
but still had trouble with constipation.  He did not have 
fever or vomiting.  On examination, the bowel sounds were 
active with no rebound or guarding.  There was slight 
tenderness with pressure.  There was a midline wound that was 
clean and dry and without signs of infection.  The veteran's 
weight was 143 pounds.  The assessment was of status post 
excision of suture granulomas.  The area of the wound was 
described as healing well, although the veteran still 
complained of some abdominal tenderness.  When the veteran 
was examined in August 1998, he complained of still having 
abdominal pain, particularly when coughing, and that it hurt 
more to wear a binder.  On physical examination, the 
veteran's wound was described as 100 percent healed.  His 
weight was 144 pounds.

On a VA examination in October 1998, the veteran's history 
included that he had colon polyps that led to a colonoscopy 
in December 1997 with subsequent colon perforation and 
subsequent multiple surgeries for colon revision and 
abdominal revision.  He had ongoing abdominal wall herniation 
and was scheduled for yet another revision.  On examination, 
the veteran was mildly cachectic and mildly malnourished.  
The veteran had a midline abdominal scar with bulging 
abdominal herniation with Valsalva.  The scar was 
approximately 6 to 8 inches.  This had daily functional 
impairment, secondary to pain and bulging with sitting and 
movement.  The veteran was tender diffusely in the abdomen, 
particularly midline in the abdominal wall but also with 
visceral palpation.  There was no splenomegaly.  The 
diagnoses included status post colon polyp removal in 
December 1997; status post colon perforation, secondary to 
polyp removal with subsequent bowel and abdominal resection; 
and abdominal wall periumbilical hernia:  the veteran had 
diffuse abdominal wall defects around the surgical site that 
were both painful and functionally impairing because of 
abdominal pain with activities.  Additionally the veteran had 
lumbosacral myofascial syndrome and lumbosacral facet 
syndrome.

At the RO hearing in December 1999, the veteran reported in 
pertinent part that he had problems including constipation.  
He would stay constipated and would have to force evacuation 
using his fingers.  He could not bend over to pick up 
anything, as it would feel as though something were tearing 
loose in his stomach.  This tearing feeling in his stomach 
would happen additionally when he would change position to 
stand up or sit down.  He was unable to lay flat on his back.  
He did not have an appetite.  He was living off Ensure, ice 
cream, and applesauce.  He would eat very little solid food.  
He had problems with gas, and would be nauseated.  The 
veteran's spouse reported that the veteran was in constant 
pain.  The veteran displayed a scar that was described as S 
shaped about seven or eight inches, from the umbilicus to the 
middle of the chest area.  There were indentation scars on 
the side of the scar.  It appeared that the stomach was 
bulging on both sides of the large linear scar.  The veteran 
reported that he had additional surgery in January 1999 at a 
private facility.

Received at the RO hearing was an undated private provider's 
Evaluation of Residual Functional Capacity for the veteran 
that indicated that the veteran had lifting limitations to 10 
pounds or less, could stand and walk at least 2 out of 8 
hours, and could not perform pushing/pulling movements, 
climbing (stairs or ladders) and balancing, or 
bending/stooping movements.  It was noted that present or 
additional medical treatment would not help the veteran 
return to work within 12 months.  It was not indicated what 
disabilities the veteran had.

Treatment records from a private facility include a computed 
tomography (CT) of the abdomen, dated in September 1999, that 
was normal.  Additional records from January 2000 show that 
the veteran was seen with complaints of vomiting since the 
previous day.  He reported problems with constipation.  He 
had a small bowel movement the previous day.  The abdomen was 
large and firm and bowel sounds were unable to be heard.  
There was abdominal swelling and tenderness.  There was an 
old surgery scar noted on the abdomen.  An x-ray of the 
abdomen included an impression of mild distention of the 
stomach which was partially filled with fluid and an air 
fluid level was noted; otherwise unremarkable bowel gas 
pattern. 

Treatment records from another private facility include that 
in August 1998, the veteran was seen for follow up after 
bowel resection and was doing very well.  He was eating a 
regular diet.  In January 1999, the veteran was seen for 
hernia repair.  His history included that in December 1997, 
he developed a perforated colon after having polyps removed 
from his colon and subsequently had multiple complications 
secondary to the surgery.  He now complained of ventral 
hernia at the incision site with occasional pain, nausea, and 
vomiting, that was worsened with cough, bowel movement, or 
lifting heavy objects.  The procedure included ventral hernia 
repair with Gore-Tex mesh, lysis of adhesions, and 
exploratory laparotomy.  The description of findings included 
that there were many numerous adhesions noted in the 
abdominal cavity, which were cement like.  Enterotomies were 
created upon dissection of the adhesions, which were 
repaired.  An x-ray of the abdomen from January 2000 included 
nonspecific abdominal findings.  

Additional treatment records from the same private facility 
include that in February 1999, the veteran was seen for 
follow up after his ventral hernia repair.  The wound was 
nicely healed.  He still had some upper abdominal tenderness 
but no signs of erythema or inflammation.  He was not quite 
back to normal activity or diet but was gradually improving.  
In March 1999, the veteran was seen for follow up.  He 
reported some abdominal pain after ventral hernia repair.  
The wound was well healed.  The repair was intact and there 
were no signs of recurrent herniation.  The assessment 
included that the veteran still had abdominal pain that was 
worse when he was constipated, which was almost all the time.  
He was encouraged to be reevaluated for evaluation of disk 
disease as he would not be able to get relief from 
constipation symptoms until was able to get off pain 
medication which he used primarily for his back.  In April 
1999, the veteran was seen for interval follow up.  He still 
had abdominal discomfort after this ventral hernia repair.  
His wound was well healed.  There was no evidence of 
recurrence.  In July 1999, the veteran was seen with 
complaints of pain in the left and right upper quadrants of 
the abdomen.  Examination revealed intact ventral hernia 
repair.  There was no evidence of recurrent hernia.  The 
wound was well healed.  The assessment included that the 
veteran was still having abdominal wall pain possibly from 
stitches holding his mesh in place.  There was no evidence of 
infection or poor healing, and the discomfort should continue 
to improve.  He was additionally under going evaluation for 
back pain and this might have had something to do with his 
abdominal discomfort as well.  

A VA treatment record from July 1999 includes that the 
veteran was seen with complaints to include abdominal pain 
from surgical scars and adhesions.  He had abdominal cramps 
after eating.  The assessments included status post 
gastrointestinal surgery with chronic pain. 

Treatment records from a private facility include that in 
January 2000, the veteran was seen with complaints of nausea 
and vomiting and abdominal distention.  He was admitted to 
the hospital.  A nasogastric (NG) tube was put in.  A small 
bowel follow through was done which showed small bowel 
slightly dilated which might be corresponding to a partial 
obstruction, however, there was normal small bowel transit 
time with passage of the dye and the veteran was doing well 
and the decision was to discharge the veteran.  The veteran's 
diet was advanced, which was tolerated, and his abdominal 
pain was resolving and the picture of ileus/partial small 
bowel obstruction was resolving.  The veteran's condition was 
stable.  In February 2000, the veteran was seen with 
complaints regarding disabilities not at issue in the current 
appeal.  As part of the examination, it was indicated that 
the veteran was constipated.  He had been hospitalized in 
1999 for intestinal blockage.  The assessments included 
chronic constipation, status post recent hospitalization for 
bowel impaction with multiple colon surgeries.  

On a VA examination in July 2000, the veteran's history 
included that in December 1997, the veteran had a perforated 
colon after a colon polypectomy, which was followed by 
multiple complications secondary to the surgery.  He 
subsequently developed a ventral hernia along the incision 
site on the abdomen and this was associated with abdominal 
pain, nausea, vomiting, and cough as well as difficulty when 
moving his bowels.  The veteran underwent a ventral hernia 
repair in January 1999 with a Gore-Tex mash.  At this time, 
the veteran underwent lysis of adhesions and an exploratory 
laparotomy.  The veteran was discharged in a stable 
condition, but he continued to have abdominal discomfort.  It 
was not as severe as it used to be, but was still 
troublesome.  The veteran reported his current problems 
included that he had problems with his bowels in that they 
would lock up like wet sand, they were packed; he would have 
to reach in and dig it out.  He reported nausea with the 
blockage.  He did not eat much.  He would drink several cans 
of Ensure and a couple of scrambled eggs and a piece of 
toast.  He reported that he weighed eight to nine pounds less 
than what he used to.  He reported having gas pains.  He 
reported he smoked a pack of cigarettes and drank a couple of 
beers every day.

On examination, the veteran's height was 68 inches and his 
body weight was 151 pounds.  There was an 18 centimeter 
midline vertically oriented scar extending from the 
epigastrium to the hypogastrium.  To the right and left of 
the scar were transversely oriented small satellite scars.  
There was no dehiscence of any of the scars.  However, there 
was some tenderness elicited on applying digital pressure to 
the abdomen, especially on the lower abdominal area.  There 
were no inguinal herniorrhaphy scars.  The liver and spleen 
were not palpable.  The liver was not enlarged to percussion.  
Active bowel sounds were audible.  There was no succession 
splash audible in the epigastrium.  Rectal examination 
revealed a normal rectal sphincter.  Stools were guaiac 
negative.  In summary, the current abdominal discomfort was a 
consequence of the dehiscence of the surgical scar following 
colectomy for excision of a polyp.  The subsequent episodes 
of transient small bowel obstruction were consequences of 
adhesions that theoretically brought this on.  At such times, 
insertion of a nasogastric tube would relieve the problems.  
The diagnoses included post status abdominal cicatrix 
dehiscence with subsequent repair with residual disfiguring 
scars and subjective complaints.

At the Board hearing in September 2001, the veteran reported 
that since the surgery in December 1997, where he suffered a 
perforated colon with subsequent complications, his 
complaints included constipation and nausea as well as 
tenderness of the abdomen.  He was unable to wear an 
abdominal band due to the tenderness and could not wear 
anything that put pressure on the abdomen.  He reported 
feelings of pulling, burning, and soreness of his abdomen due 
to hernia repair.  It would feel as if something would tear 
loose in his abdomen when he would change position.  He was 
unable to bend over or do any kind of lifting.  He reported 
tenderness of the scars of his abdomen.  He did not have 
oozing from the scars, just puffiness.  He reported that the 
constipation was daily.  He would take laxatives twice a day 
and use suppositories and still had obstruction and cramps 
daily.  His wife would have to give him an enema.  He 
reported that he was unable to eat solid food other than 
scrambled eggs and toast and would drink Ensure.  The 
constipation would cause backing up in the digestive system 
which would cause nausea.  He had nausea daily.  His daily 
activities included sitting at his house; he was unable to do 
anything.  He was active prior to the surgery in December 
1997.  The veteran's spouse testified that she would give the 
veteran his medications.  When the veteran had intestinal 
blockages, he would start throwing up and would swell.  She 
would help him with his constipation; she would use a rubber 
glove and "KY" jelly and Vaseline to get evacuation of the 
bowels started.  She reported that he did not wear anything 
that would rub against his stomach.  The veteran's diet 
included apple sauce, soft foods, and drinks.  If he would 
eat, he would start to suffer.  

Submitted at the Board hearing was a report from August 2001 
from a private provider that includes that the veteran had 
been treated for disabilities including perforated colon and 
that the veteran suffered from chronic constipation, 
abdominal pain, and nausea due to the colon surgeries.

II.  Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the initial 
disability evaluations assigned for the status post colon 
perforation with bowel resection; and for ventral hernia, 
postoperative, with tender scar.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him as to these issues.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  In this regard the veteran and his representative 
have been provided notice as to information needed, 
examinations have been provided, and copies of the rating 
decisions on appeal and the statement of the case have been 
sent to the veteran and his representative.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  The recently promulgated regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran and his representative through 
letters and statements of the case with supplements thereto, 
have been notified as to evidence and information necessary 
to substantiate the claims.  There is no evidence that there 
are additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A.  Entitlement to a disability evaluation in excess of 30 
percent for status post colon perforation with bowel 
resection, from February 1, 1998

The veteran's status post colon perforation with bowel 
resection is rated by analogy under Diagnostic Code (DC) 
7339-7301.  (A hyphenated code is used when a rating under 
one diagnostic code requires use an additional diagnostic 
code to identify the basis for the evaluations assigned.  
See, e.g., 38 C.F.R. §§ 4.20, 4.27 (2001)).  Under diagnostic 
Code 7339, a 40 percent evaluation is warranted for large, 
hernia, ventral, not well supported by belt under ordinary 
conditions.  A 100 percent evaluation is warranted for 
massive hernia, ventral, persistent, severe diastasis of 
recti muscle or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.  38 C.F.R. § 4.114.

Pursuant to Diagnostic Code 7301, adhesions of peritoneum, a 
30 percent evaluation is warranted for moderately severe; 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
A 50 percent evaluation is warranted for severe; definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  A 50 percent 
evaluation is maximum schedular evaluation assignable under 
Diagnostic Code 7301.  38 C.F.R. § 4.114.

In this case, the record supports the assignment of a 
disability evaluation to 50 percent for the veteran's status 
post colon perforation with bowel resection under diagnostic 
code 7301, at least for the period from February 1, 1998.  In 
support of the this determination, there is evidence that the 
veteran has definite partial obstruction, as shown by the 
private facility hospital records from January 2000, where 
the pictures showed obstruction, as well as by the treatment 
records dated prior to this hospital care.  While there are 
no treatment records subsequently, the veteran has had 
essentially the same complaints, including nausea, vomiting, 
constipation, abdominal distention, and abdominal rigidity, 
as noted in the VA examination reports, private provider 
report, and testimony presented at the Board hearing.  While 
there was no x-ray studies taken during the July 2000 VA 
examination, the veteran's complaints remained consistent 
with complaints prior to treatment in January 2000, where he 
had evidence of obstruction.  The veteran and his spouse have 
testified to the extent that the veteran's suffers from 
chronic, daily constipation, which causes the veteran a 
substantial degree of abdominal pain, nausea, and vomiting 
and which requires forced manual evacuation.  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the evidence is at least in equipoise that 
the veteran has symptomatology which merits a 50 percent 
disability under diagnostic code 7301, for his status post 
colon perforation with bowel resection.  38 C.F.R. § 4.3.  
However, as the evidence of record does not reflect findings 
of a massive ventral hernia, severe diastasis of the recti 
muscle, or extensive diffuse destruction or weakening of 
muscular or fascial support of the abdominal wall as to be 
inoperable, for the period from February 1, 1998, a 
disability evaluation in excess of 50 percent is not 
warranted.

B.  Ventral hernia, postoperative, with tender scar.

The veteran's ventral hernia, postoperative, with tender 
scar, is rated under Diagnostic Code (DC) 7339-7804.  See, 
e.g., 38 C.F.R. § 4.27.  Under Diagnostic Code 7339, a 20 
percent evaluation is warranted for small, not well supported 
by belt under ordinary conditions, or healed ventral hernia 
or post operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent evaluation is 
warranted for large, not well supported by belt under 
ordinary conditions.  A 100 percent evaluation is warranted 
for massive hernia, ventral, persistent, severe diastasis of 
recti muscle or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.  38 C.F.R. § 4.114.

Pursuant to Diagnostic Code 7804, a 10 percent evaluation is 
warranted for scars, superficial, tender and painful on 
objective demonstration.  Other evaluations for scars that 
may be applicable in this case include Diagnostic Code 7803, 
for scars, superficial, poorly nourished, with repeated 
ulceration and provides for a 10 percent evaluation; and 
Diagnostic Code 7805 for scars, other, which provides for 
rating on limitation of function of part affected.  38 C.F.R. 
§ 4.118.

Notably, in rating a disorder it must be kept in mind that 
"[t]he evaluation of the same disability under various 
diagnoses is to be avoided. . . .  Both the use of the 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14 (2001).  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits.  See 
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  It is possible, 
though, "for a veteran to have separate and distinct 
manifestations" from the same injury, permitting the 
assignment of two different ratings.  See Fanning v. Brown, 4 
Vet.App. 225, 230 (1993).  The "critical element" in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  Esteban v. Brown, 6 Vet.App. 259, 
261-62 (1994).  With these considerations in mind, the Board 
will also address whether a separate evaluation is warranted 
for the residual midline abdominal scar.  See 38 C.F.R. 
§ 4.25(b) (2001).




1.  Entitlement to a disability evaluation in excess of 20 
percent for ventral hernia, postoperative, with tender scar, 
for the period from February 1, 1998 to May 27, 1998, and 
from August 1, 1998 to January 19, 1999

The Board determines that the evidence record does not 
support the assignment of a disability evaluation in excess 
of 20 percent, during the relevant periods in question, for 
the veteran's postoperative ventral hernia.  For instance, 
the evidence of record reflects that the veteran had a 
clearly definable fascial defect with an easily reducible 
hernia content in May 1998.  In addition, the veteran was 
found to have ongoing abdominal wall herniation, as well as 
diffuse abdominal wall defects around the area of the 
surgical site, on VA examination in October 1998.  However, 
the medical reports, dated between February 1998 and January 
1999, further demonstrate that the veteran's condition was 
operable, in that subsequent surgery was scheduled and 
performed in January 1999.  Moreover, there is no showing 
from treatment records from that time period of either of a 
massive or large ventral hernia.  Instead, these treatment 
records indicate that although the veteran complained of 
increased abdominal pain with a binder, the post operative 
wounds were described as well healed and the hernia, itself, 
was observed as being easily reducible.  For these reasons 
and bases, the Board finds it reasonable to conclude that the 
manifestations associated with the veteran's ventral hernia 
during the relevant periods more nearly approximate the 
criteria for a 20 percent evaluation under diagnostic code 
7339, inasmuch as the manifestations required for a 100 
percent or a 40 percent evaluation, as noted above, have not 
been evidenced by the record.  Accordingly, the veteran's 
ventral hernia is appropriately evaluated at the 20 percent 
rate for the period from February 1, 1998 to May 27, 1998, 
and from August 1, 1998 to January 19, 1999.

2.  Entitlement to a disability evaluation in excess of 10 
percent for ventral hernia, postoperative, with tender scar, 
for the period from March 1, 1999.

The Board determines that the evidence record supports the 
assignment of a 20 percent disability evaluation for the 
veteran's postoperative ventral hernia, for the period from 
March 1, 1999.  In this regard, the evidence shows that the 
veteran's wounds are well healed with no sign of recurrent 
herniation.  In addition, there is objective evidence of 
continued abdominal discomfort following the hernia repair, 
and the veteran complains of being unable to wear a belt due 
to tenderness.  Thus, the veteran's symptomatology for this 
disability demonstrates that it is not well supported by a 
belt under ordinary conditions.  Therefore, resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the evidence is at least in equipoise that the veteran 
has symptomatology which merits a 20 percent evaluation for 
the time period from March 1, 1999.  38 C.F.R. § 3.102.  
However, as the evidence of record does not reflect a current 
finding of a massive or large ventral hernia, a disability 
evaluation in excess of 20 percent for the veteran's ventral 
hernia is not warranted for the period from March 1, 1999.

3.  Entitlement to a separate disability evaluation for 
residual midline abdominal scar, for the periods from 
February 1, 1998 to May 27, 1998, August 1, 1998 to January 
19, 1999, and from March 1, 1999.

As indicated above, the Board finds that the evidence of 
record reasonably infers that there is also a claim for a 
separate evaluation for a midline abdominal scar under 
Diagnostic Code 7804, in light of Estaban v. Brown, supra.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  VA is obligated to 
consider all issues reasonably inferred by the evidence of 
record, even if such issues are not directly raised by the 
veteran.  See Douglas v. Derwinski, 2 Vet. App. 435 (1992) 
(citation omitted).  

In this regard, the Board notes that when the medical 
evidence is evaluated under the VA's Schedule for Rating 
Disabilities, it is apparent that the veteran is entitled to 
a separate 10 percent disability evaluation for a midline 
abdominal scar under Diagnostic Code 7804, and a separate 20 
percent disability evaluation for a ventral hernia under 
Diagnostic Code 7339, for each of the relevant periods of 
time, for the purpose of determining the appropriateness of 
the staged ratings in question.  See Fenderson, supra.  The 
Board observes that although the medical evidence of record 
(during the relevant periods) reveals that the veteran has a 
well healed midline abdominal scar, that evidence also 
reflects objective evidence of moderate tenderness along the 
abdominal scar in February and October 1998; tenderness and 
swelling in the left midline abdominal area in May 1998; and 
of a tender and painful residual midline abdominal scar in 
July 1999 and 2000.  Thus, in view of the foregoing, and with 
resolution of all reasonable doubt in favor of the veteran, 
the Board finds that the symptomatology of the veteran's 
residual midline abdominal scar is separate and distinct and 
does not result in evaluation of the same manifestation twice 
under various diagnoses.  See Estaban, supra.  Accordingly, a 
separate 10 percent disability evaluation is in order for the 
residual midline abdominal scar for the periods from February 
1, 1998 to May 27, 1998; August 1, 1998 to January 19, 1999; 
and from March 1, 1999.

In reaching this determination, the Board recognizes that the 
RO has not addressed the question of whether a separate 
disability evaluation is warranted for the residual midline 
abdominal scar under Diagnostic Code 7804.  Thus, the Board 
must consider whether the veteran has been given full notice 
and an opportunity to be heard, and if not, whether the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. at 393.  As the evidence presented adequately spoke 
to the diagnostic criteria of 7339 and 7804, and the Board's 
decision to assign a separate 10 percent disability 
evaluation for the residual midline abdominal scar in 
addition to the 20 percent disability evaluation already in 
effect for the ventral hernia, during relevant periods, 
results in a favorable outcome of the veteran's claims, the 
Board concludes that the veteran has not been prejudiced by 
its action.  Id.





(CONTINUED ON NEXT PAGE)





ORDER

Subject to regulations governing the payment of monetary 
awards, a 50 percent disability evaluation for status post 
colon perforation with bowel resection, for the period from 
February 1, 1998, is granted.

A disability evaluation in excess of 20 percent for ventral 
hernia, postoperative, for the period from February 1, 1998 
to May 27, 1998, is denied.

A disability evaluation in excess of 20 percent for ventral 
hernia, postoperative, for the period from August 1, 1998 to 
January 19, 1999, is denied.

Subject to the regulations governing the payment of monetary 
awards, a 20 percent disability evaluation for ventral 
hernia, postoperative, for the period from March 1, 1999, is 
granted.

Subject to the regulations governing the payment of monetary 
awards, a 10 percent disability evaluation for a midline 
abdominal scar, for the period from February 1, 1998 to May 
27, 1998, is granted.

Subject to the regulations governing the payment of monetary 
awards, a 10 percent disability evaluation for a midline 
abdominal scar, for the period from August 1, 1998 to January 
19, 1999, is granted.

Subject to the regulations governing the payment of monetary 
awards, a 10 percent disability evaluation for a midline 
abdominal scar, for the period from March 1, 1999, is 
granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

